Citation Nr: 1722345	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-31 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial increase rating for anxiety disorder, NOS, claimed as posttraumatic stress disorder (PTSD), rated 30 percent prior to May 4, 2016 and rated 50 percent from May 4, 2016.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to March 2002 with subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The March 2011 rating decision granted service connection for anxiety disorder, NOS, claimed as PTSD, evaluated as a 10 percent disability, effective from August 23, 2010.  In an August 2012 rating decision, the RO increased the rating to 30 percent, effective August 23, 2010.  In a January 2017 rating decision, the RO increased the rating to 50 percent, effective May 4, 2016.  The November 2016 rating decision denied entitlement to a TDIU.

The Veteran requested a hearing in his October 2012 substantive appeal.  A hearing was scheduled for January 2014.  However, the Veteran withdrew his request, through his attorney, in a December 2013 statement.

In January 2014, the Board remanded the claim for additional development.  The case now returns to the Board for appellate review.  


FINDINGS OF FACT

1. For the period prior to March 8, 2013, the Veteran's anxiety disorder was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. Since March 8, 2013, the Veteran's anxiety disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3. The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. For the period prior to March 8, 2013, the criteria for an initial rating in excess of 30 percent for anxiety disorder have not been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2016).

2. Since March 8, 2013, the criteria for an initial rating of 70 percent for anxiety disorder have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2016).

3. The criteria for a TDIU have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Prior to the RO's initial unfavorable decision on the Veteran's claim for an increased rating for his anxiety disorder, VA provided proper notice of the information and evidence that is necessary to substantiate the Veteran's claim, that VA will seek to provide, and that the Veteran is expected to provide in a September 2010 letter.  See 38 C.F.R. § 3.159 (b)(1); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to VA's duty to assist in development of a claim, VA has associated with the Veteran's claims file records of his relevant VA treatment, and records of his relevant private treatment.  Coincident to VA's duty to assist the Veteran in substantiating his claim, VA provided examinations in February 2011, April 2013, and May 2016.  38 U.S.C.S. § 5103A; 38 C.F.R. § 3.159.  

The Board also notes that the actions requested in the January 2014 remand have been undertaken to the extent possible.  An additional VA examination was obtained to determine the current severity of the Veteran's service-connected anxiety disorder and additional VA records, including VA Biloxi records, were associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Initial Rating for Anxiety Disorder

The Veteran contends that his service-connected anxiety disorder warrants an initial disability rating higher than the 30 and 50 percent staged ratings currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9413.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.      38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that the Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent. The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Beginning with the period prior to March 8, 2013, following a review of the record, the Board finds that the Veteran's anxiety disorder symptoms approximate no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, entitling him to an initial disability rating of no more than 30 percent.

In this regard, the evidence of record includes a February 2011 report of VA examination which documents that the Veteran reported that symptoms related to his anxiety disorder included nightmares, flashbacks, irritability, and sleep impairment.  The examiner noted that the Veteran's orientation was within normal limits, appearance and hygiene was appropriate, behavior was appropriate, speech was spontaneous, clear and coherent, the Veteran reported his relationship with his wife and children as "great", he reported involvement in church activities, and that he enjoyed traveling and sports.  The Veteran's attitude was cooperative, his affect was appropriate, and his mood was reported as "sad."  The examiner assigned a GAF score of 67 and opined that the best description of the Veteran's psychiatric impairment was: occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

The evidence of record also includes a November 2012 VA treatment record which documents that the Veteran reported that symptoms related to his anxiety disorder included ongoing anxiety, anger, moodiness, and obsessional checking and counting and hand washing.  However, the examiner noted that the Veteran was oriented to person, place, time, and situation, his intellectual functioning was estimated to be in the average range, speech was normal, his thoughts were logical and goal-directed, without evidence of thought disorder or delusion, and he was working part time at Winn Dixie (15 - 20 hrs. /week), and as a security guard for Allied Barton (also 15- 20 hrs. / week). 

The Board acknowledges that the November 2012 VA treatment record documents that the Veteran admitted to past suicidal behaviors.  However, there is no indication that the Veteran experienced suicidal or homicidal ideation during the period on appeal prior to March 8, 2013.  The November 2012 evaluation documents that at the time of the evaluation, the Veteran did not admit to any suicidal or homicidal ideation, plan and/or intent of any kind.

The Board also acknowledges that the November 2012 VA treatment record documents that the Veteran experienced hearing voices and visual hallucinations.  However, these episodes of delusions or hallucinations were not frequent or persistent.  The Veteran did not report hallucinations or hearing voices upon evaluation in February 2011 or March 2013.  Further, the Veteran reported during a May 2016 VA examination that the evil voice he heard was not an auditory hallucination, but rather a thought.   

Therefore, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that prior to March 8, 2013, the Veteran's anxiety disorder most closely approximated the schedular criteria for a disability rating of 30 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Turning to the period from March 8, 2013, following a review of the record, the Board finds that since March 8, 2013, the Veteran's anxiety disorder symptoms have approximated occupational and social impairment with deficiencies in most areas, entitling him to an initial 70 percent disability rating, but no higher.

In this regard, the evidence of record includes a March 2013 VA treatment record which documents that the Veteran reported that symptoms related to his anxiety disorder included "snapping" on others and panic attacks.  The examiner noted that the Veteran was oriented to person, place, time, and situation, intellectual functioning was estimated to be in the average range, speech was normal in rate, and thought processes were logical and goal-directed without evidence of thought disorder or delusion.  However, the examiner also documented that the Veteran reported fleeting, passive suicidal ideation.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Mar. 27, 2017) (holding that suicidal ideation need not be active in nature to warrant the assignment of a 70 percent rating; rather, the appropriate inquiry is whether either passive or active suicidal ideation, in the absence of other symptoms similar to those listed as examples in the criteria for a 70 percent rating, results in social and occupational impairment with deficiencies in most areas).

The evidence of record also includes a July 2013 VA treatment record which documents that the Veteran reported that symptoms related to his anxiety disorder included anxious/irritable mood, social isolation, anger problems, difficulty maintaining employment, and marital conflict.  The examiner assigned a markedly low GAF score of 45.  A GAF score of 41 to 50 supports serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).    

Additionally, in March 2017 the Veteran's private psychologist, Dr. Joseph Law (Dr. Law), opined that the Veteran's anxiety disorder is best summarized as occupational and social deficiencies in most areas of functioning.  Dr. Law noted that the Veteran's symptoms included anger, difficulty sleeping, loneliness, anxiety, tension, depression, and difficulty with memory, abstract ideas, and proverbs.  Dr. Law also noted that the Veteran has difficulty getting along with others.  The Veteran was fired from his job after getting into an argument with his supervisor, and on one occasion he pulled a pistol on someone.  The Veteran denied any suicidal intentions, but stated he felt a sense of hopelessness and was ready for "God to take {him}."    

The Board acknowledges that the evidence of record includes an April 2013 report of examination which documents an examiner opinion that the Veteran's level of occupational and social impairment with regard to his anxiety disorder is best summarized as a mental condition which has formally been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, and a May 2016 report of examination which documents an examiner opinion that the Veteran's level of occupational and social impairment with regard to his anxiety disorder is best categorized as a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  However, in light of the March 2013, July 2013, and May 2017 opinions, the Board finds the evidence to be at least in equipoise regarding the severity of the Veteran's anxiety disorder.  Thus the benefit of the doubt in this regard is accorded to the Veteran.  See 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Therefore, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that since March 8, 2013 the disability due to the Veteran's anxiety disorder has approximated the schedular criteria for an initial increased disability rating of 70 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio, 713 F.3d at 117 (Fed. Cir. 2013).

The Board acknowledges Dr. Law's opinion that the Veteran has experienced total occupational and social impairment since March 2016.  However, the evidence of record does not support a rating of 100 percent (the only higher disability evaluation available).  While hallucinations and delusions were reported, the Veteran has not reported gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to anxiety disorder, and neither have any of these symptoms been observed by examiners or treating clinicians.

In finding that a 70 percent rating is warranted since March 8, 2013, the Board finds that the Veteran's anxiety disorder has been productive of or characterized by nightmares, depressed mood, anxiety, hypervigilance, memory loss, suicidal ideation, panic attacks, difficulty concentrating, and difficulty getting along with others.  This combination of symptoms indicates that since March 8, 2013 the Veteran's disability has most closely approximated the criteria for a rating that represents occupational and social impairment with deficiencies in most areas.

Additionally, the Board has considered whether referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step, or element, inquiry.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.; see also Anderson v. Shinseki, 23 Vet. App. 423 (2009) (the Thun criteria are to be interpreted as elements rather than steps).
 
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the Veteran's service-connected anxiety disorder are inadequate. A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The 30 and 70 percent ratings contemplate the Veteran's symptoms.  Thus, the Veteran's 30 and 70 percent schedular evaluations under Diagnostic Code 9413 are adequate to fully compensate him for his disability on appeal. 

In reaching this conclusion, the Board has not overlooked Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321 (b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities rendering inadequate the schedular rating criteria.

III. TDIU
TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016). 
VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for anxiety disorder (now rated as 70 percent disabling); residuals, left foot (rated as 20 percent disabling); well-healed scar, lateral aspect, left foot (rated as 10 percent disabling); bilateral tinnitus (rated as 10 percent disabling); and pseudofolliculitis barbae (rated as noncompensable).  The Veteran's combined schedular rating is 70 percent or greater, thus the Veteran meets the threshold schedular requirement for an award of TDIU benefits under     38 C.F.R. § 4.16 (a).

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, including anxiety disorder.  See Gilbert, 1 Vet. App. 54.  See also 38 U.S.C.S. § 5107.  In making this determination, the Board has considered the Veteran's level of education and his primary employment history working as a security officer.  The combined effect of his disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.  

In this regard, Dr. Law opined that the Veteran's ability to stay on task and to adapt to work settings is impaired by his psychological deficits.  Dr. Law noted that the Veteran is not adapting well post-military, has seriously impaired relationships, problems with his co-workers, and trouble holding onto a job.

The evidence of record also includes a June 2016 Counseling Record Narrative Report in which the rehabilitation counselor opined that the Veteran's service connected disabilities cause him to be unable to obtain specific employment in the labor market and put him at a competitive disadvantage.  The rehabilitation counselor noted that the Veteran's skin is aggravated by working in toxic conditions, including around chemicals; his tinnitus limits his ability to comprehend verbal communication and follow verbal directives in loud/ noisy environments; anxiety affects his ability to engage in employment related duties that require the performance of duties under significant stress, pressure, and demanding timeframes.  He also experiences adjustment issues with social interactions, sleep disturbances, and anger problems with managers.  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, including anxiety disorder.  See Gilbert, 1 Vet. App. 54.  See also 38 U.S.C.S. § 5107.  In making this determination, the Board has considered the Veteran's level of education, his primary employment history of working as a security officer.  The combined effect of his disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.  


ORDER

An initial rating in excess of 30 percent for anxiety disorder is denied prior to March 8, 2013.

An initial rating of 70 percent for anxiety disorder is granted from March 8, 2013.

A TDIU is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


